 1

 2                                                         JS-6
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   JORGE ANTONIO PEREZ,          )       NO. ED CV 20-10449-GW(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )            JUDGMENT
                                   )
14   GAVIN NEWSOM, ET AL.,         )
                                   )
15                  Defendants.    )
     ______________________________)
16

17

18        IT IS ADJUDGED that the action is dismissed without prejudice.
19

20             DATED:   July 2, 2021.
21

22
                                           _______________________________
23                                                  GEORGE H. WU
                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
